In a family offense proceeding pursuant to Family Court Act article 8, which was transferred to the Integrated Domestic Violence Part of the Supreme Court (see 22 NYCRR 141.4), the husband appeals, as limited by his brief, from so much of an order of disposition of the Supreme Court, Queens County (Morgenstern, J.), dated January 31, 2007, as, after a fact-finding and dispositional hearing, found that he violated an order of protection of the same court dated February 22, 2005, and directed him, inter alia, to stay away from the wife for a period of five years.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
*824Where issues of credibility are presented, the factual determinations of a hearing court are afforded great weight on appeal and will not be disturbed if warranted by the record (see Matter of Spillman v Spillman, 40 AD3d 770 [2007]; McKiernan v McKiernan, 274 AD2d 560 [2000]; see generally Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]).
The record supports the Supreme Court’s determination that the husband violated an order of protection by going to the home of a mutual acquaintance of the parties, and looking for the wife while armed with an unsheathed machete only two days after being denied visitation with the parties’ son (cf. Matter of Sarmuksnis v Priest, 21 AD3d 381 [2005]; Matter of Louvaris v Louvaris, 209 AD2d 524 [1994]; Matter of Lentino v Lentino, 185 AD2d 849 [1992]).
The husband’s remaining contentions are without merit. Spolzino, J.P., Skelos, Florio and Angiolillo, JJ., concur.